—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered February 2, 1990, convicting defendant, after a jury trial, of murder in the second degree, burglary in the first degree, and criminal possession of a weapon in the fourth degree, and sentencing defendant, as a second felony offender, to concurrent indeterminate prison terms of, respectively, 15 years to life, 10 to 20 years, and an unconditional discharge, unanimously affirmed.
Defendant raises numerous issues which were previously rejected by this Court in deciding the appeal of codefendant Juan Ortiz (People v Ortiz, 173 AD2d 189). In addition thereto, *268defendant complains that the prosecutor’s improper comments in summation deprived him of a fair trial. Appellate review is unpreserved since defendant raised only general objections to these comments (People v Balls, 69 NY2d 641). In any case, we find no error in the prosecutor’s summation since the comments were based upon evidence adduced at trial and were responsive to defense summation (People v Morgan, 66 NY2d 255; People v Galloway, 54 NY2d 396). Concur—Sullivan, J. P., Milonas, Kupferman, Asch and Kassal, JJ.